Title: Enclosure: Gouverneur Morris to William Short, 23 August 1792
From: Morris, Gouverneur
To: Short, William


Paris, August 23, 1792. “The last Post was gone before yours of the seventeenth reach’d me. Mine of the sixth was written the Instant I receiv’d that from the Commissioners of the Treasury which was previously necessary. It did not arrive till late and the consequent Hurry was the Cause why I omitted to mention as I intended that the Sum of Bank florins to be paid in Amsterdam was the equivalent of six Millions of Livres. I did not stipulate for a Part in current Money as I might have done because that would have consum’d a Time extremely precious as Events have demonstrated and because the Commissioners can pay at their Leizure. It occurs to me that Hoguer’s House may feel themselves embarrass’d about this Payment and therefore may not incline to receive the Money but if they do receive it all is strait as to us.…”
